Name: Commission Regulation (EEC) No 3681/91 of 17 December 1991 fixing the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation (EEC) No 3680/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/34 Official Journal of the European Communities 18. 12. 91 COMMISSION REGULATION (EEC) No 3681/91 of 17 December 1991 fixing the minimum selling prices for the purposes of the standing invitation to tender issued by Regulation (EEC) No 3680/91 cies to put up for sale on the Community market 83 000 tonnes of cereals for delivery in the Azores and Madeira ; whereas that Regulation provides for minimum selling prices to be fixed by way of a derogation from Article 5 (1 ) and (3) of Regulation (EEC) No 1836/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3653/91 (2), and in particular Article 7 (6) thereof, Having regard to Commission Regulation (EEC) No 3680/91 of 17 December 1991 on the sale for delivery in the Azores and Madeira of cereals held by the different intervention agencies (3), Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (4), as last amended by Regulation (EEC) No 2203/90 (*), stipulates that when cereals held by intervention agencies are sold, they are to be sold by invitation to tender ; Whereas Commission Regulation (EEC) No 1836/82 (% as last amended by Regulation (EEC) No 3043/91 Q, lays down the procedures and the conditions for the disposal of cereals held by intervention agencies ; Whereas Regulation (EEC) No 3680/91 authorizes the French, German and United Kingdom intervention agen ­ HAS ADOPTED THIS REGULATION : Article 1 The minimum selling prices to be observed for the purposes of the standing invitation to tender issued under Regulation (EEC) No 3680/91 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 362, 27. 12. 1990, p. 28. (3) See page 31 of this Official Journal. (4) OJ No L 139, 24. 5. 1986, p. 36. O OJ No L 201 , 31 . 7. 1990, p. 5. ( «) OJ No L 202, 9 . 7. 1982, p. 23. O OJ No L 288, 18. 10. 1991 , p. 21 . 18 . 12. 91 Official Journal of the European Communities No L 349/35 ANNEX Minimum selling prices in ecu/tonne Cereals Azores Madeira  bread-making wheat 92,24 92,24  feed wheat 84,32 84,32  barley 84,32 84,32  durum wheat 149,43 149,43